Rosenberry, J.
This is an appeal from an order sustaining a demurrer to the plaintiffs’ complaint. The complaint in this case cannot be said to be a work of art, and it is contended by the defendant in support of the demurrer that there is a misjoinder of causes of action. The complaint sets out that the deceased, Fred Bjorkquist, entered' into a certain trust agreement with one August Richter, Jr.; that thereafter said Richter died and the defendant was substituted as trustee for Richter; alleged that the trust had been fully executed and seeks an accounting from the trustee. Because it appears from the complaint that an accounting will involve matters relating to personal property and matters relating to real estate, it is claimed that two causes of action are set out. This claim is untenable. *174There is but one cause of action set out and that is for an accounting in equity by the trustee. The mere fact that the plaintiff in her individual capacity was made a party plaintiff does not render the complaint demurrable. State ex rel. Kratche v. Civil Court, 179 Wis. 270, 191 N. W. 507. If in the course of the accounting it should become necessary to direct a conveyance from the trustee to a person entitled to receive such conveyance, the rights of the defendant are certainly not prejudicially affected because such person is made a party plaintiff instead of being made a party defendant as she properly might be. The demurrer is without merit.
By the Court. — The order appealed from is reversed, and cause remanded- for further proceedings according to law.